         Case 8:20-cv-01554-JLS-KES Document 18 Filed 03/02/21 Page 1 of 19 Page ID #:139




                  1 MUSICK, PEELER & GARRETT LLP
                                  624 South Grand Avenue, Suite 2000
                  2               Los Angeles, California 90017-3383
                                       Telephone (213) 629-7600
                  3                    Facsimile (213) 624-1376

                       Steven J. Elie (State Bar No. 130566)
                  4     s.elie@musickpeeler.com
                       Juan A. Torres (State Bar No. 128181)
                  5     j.torres@musickpeeler.com
                  6 Attorneys for Defendant
                    STATE FARM GENERAL INSURANCE COMPANY
                  7
                  8                                    UNITED STATES DISTRICT COURT
                  9                                 CENTRAL DISTRICT OF CALIFORNIA
             10                                                   SOUTHERN DIVISION
             11
             12 JOHN STANALAND, et al.,                                       CASE No.: 8:20-cv-01554-JLS-KES
             13          Plaintiffs,                                          STIPULATED PROTECTIVE
                                                                              ORDER
             14                   vs.
                                                                              HONORABLE KAREN E. SCOTT
             15 STATE FARM GENERAL
                INSURANCE COMPANY; and DOES 1
             16 through 20, inclusive,
                                                                              (Filed concurrently with [Proposed]
             17                            Defendants.                        Order)
             18
             19 1.                PURPOSES, LIMITATIONS AND GOOD CAUSE STATEMENT
             20                   Disclosure and discovery activity in this action may involve production of
             21 confidential, proprietary, or private information for which special protection from
             22 public disclosure and from use for any purpose other than prosecuting this litigation
             23 may be warranted. For example, Plaintiffs’ discovery here seeks, among other things,
             24 training manuals, operation note guidelines, and other internal documents from State
             25 Farm. State Farm consistently maintains each of these confidential and trade secret
             26 sections of the operations guide and the other responsive documents in confidence, they
             27 are not distributed in any way outside of State Farm and are considered by State Farm
             28 to be confidential, trade secret protected and proprietary.                       Other categories of
086,&.3((/(5
                      1274557.1
 *$55(77//3                                                            1                  Case No. 8:20-cv-01554-JLS-KES
                                                            STIPULATED PROTECTIVE ORDER
         Case 8:20-cv-01554-JLS-KES Document 18 Filed 03/02/21 Page 2 of 19 Page ID #:140




                  1 confidential documents may be sought in this litigation. Accordingly, the parties
                  2 hereby stipulate to and petition the court to enter the following Stipulated Protective
                  3 Order. The parties acknowledge that this Order does not confer blanket protections on
                  4 all disclosures or responses to discovery and that the protection it affords from public
                  5 disclosure and use extends only to the limited information or items that are entitled to
                  6 confidential treatment under the applicable legal principles. The parties further
                  7 acknowledge, as set forth in Section 11.3, below, that this Stipulated Protective Order
                  8 does not entitle them to file confidential information under seal; Civil Local Rule 79-5
                  9 sets forth the procedures that must be followed and the standards that will be applied
             10 when a party seeks permission from the court to file material under seal.
             11 2.               DEFINITIONS
             12                  2.1   Challenging Party: a Party or Non-Party that challenges the designation of
             13 information or items under this Order.
             14                  2.2   “CONFIDENTIAL” Information or Items: information (regardless of how
             15 it is generated, stored or maintained) or tangible things that qualify for protection under
             16 Federal Rule of Civil Procedure 26(c) and that a Party or third-party reasonably, in
             17 good faith believes contains any confidential research, development, trade secret, or
             18 commercial information, or any other personal information of any Party or a Party’s
             19 customer, provided that the Party or third-party has made efforts to maintain
             20 confidentiality that are reasonable under the circumstances, whether the
             21 CONFIDENTIAL Information is: a document, electronically stored information
             22 (“ESI”), or other written material or image; information contained in a document, ESI,
             23 or other material; information revealed during a deposition; information revealed in an
             24 interrogatory, answer, or written responses to discovery; information revealed during a
             25 meet and confer, or otherwise in connection with formal or informal discovery.
             26                  2.3   Counsel (without qualifier): Outside Counsel of Record and House
             27 Counsel (as well as their support staff).
             28
086,&.3((/(5
                     1274557.1
 *$55(77//3                                                      2                  Case No. 8:20-cv-01554-JLS-KES
                                                   STIPULATED PROTECTIVE ORDER
         Case 8:20-cv-01554-JLS-KES Document 18 Filed 03/02/21 Page 3 of 19 Page ID #:141




                  1               2.4   Designating Party: a Party or Non-Party that designates information or
                  2 items that it produces in disclosures or in responses to discovery as
                  3 “CONFIDENTIAL.”
                  4               2.5   Disclosure or Discovery Material: all items or information, regardless of
                  5 the medium or manner in which it is generated, stored, or maintained (including, among
                  6 other things, testimony, transcripts, and tangible things), that are produced or generated
                  7 in disclosures or responses to discovery in this matter.
                  8               2.6   Expert: a person with specialized knowledge or experience in a matter
                  9 pertinent to the litigation who has been retained by a Party or its counsel to serve as an
             10 expert witness or as a consultant in this action.
             11                   2.7   House Counsel: attorneys who are employees of a party to this action.
             12 House Counsel does not include Outside Counsel of Record or any other outside
             13 counsel.
             14                   2.8   Non-Party: any natural person, partnership, corporation, association, or
             15 other legal entity not named as a Party to this action.
             16                   2.9   Outside Counsel of Record: attorneys who are not employees of a party to
             17 this action but are retained to represent or advise a party to this action and have
             18 appeared in this action on behalf of that party or have been retained to represent or
             19 advise a party to this action on issues related to this action.
             20                   2.10 Party: any party to this action, including all of its officers, directors,
             21 employees, consultants, retained experts, and Outside Counsel of Record (and their
             22 support staffs).
             23                   2.11 Producing Party: a Party or Non-Party that produces Disclosure or
             24 Discovery Material in this action.
             25                   2.12 Professional Vendors: persons or entities that provide litigation support
             26 services (e.g., photocopying, videotaping, translating, preparing exhibits or
             27 demonstrations, organizing, storing, or retrieving data in any form or medium, etc.) and
             28 their employees and subcontractors.
086,&.3((/(5
                      1274557.1
 *$55(77//3                                                       3                 Case No. 8:20-cv-01554-JLS-KES
                                                    STIPULATED PROTECTIVE ORDER
         Case 8:20-cv-01554-JLS-KES Document 18 Filed 03/02/21 Page 4 of 19 Page ID #:142




                  1               2.13 Protected Material:     any Disclosure or Discovery Material that is
                  2 designated as “CONFIDENTIAL.”
                  3               2.14 Receiving Party: a Party that receives Disclosure or Discovery Material
                  4 from a Producing Party.
                  5 3.            SCOPE
                  6               The protections conferred by this Stipulation and Order cover not only Protected
                  7 Material (as defined above), but also (1) any information copied or extracted from
                  8 Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
                  9 Material; and (3) any testimony, conversations, or presentations by Parties or their
             10 Counsel that might reveal Protected Material. However, the protections conferred by
             11 this Stipulation and Order do not cover the following information: (a) any information
             12 that is in the public domain at the time of disclosure to a Receiving Party or becomes
             13 part of the public domain after its disclosure to a Receiving Party as a result of
             14 publication not involving a violation of this Order, including becoming part of the
             15 public record through trial or otherwise; and (b) any information known to the
             16 Receiving Party prior to the disclosure or obtained by the Receiving Party after the
             17 disclosure from a source who obtained the information lawfully and under no
             18 obligation of confidentiality to the Designating Party. Any use of Protected Material at
             19 trial or other court hearings shall be governed solely by the orders of the trial judge.
             20 This Stipulated Protective Order does not govern the use of Protected Material at trial.
             21 4.                DURATION
             22                   Even after final disposition of this litigation, the confidentiality obligations
             23 imposed by this Order shall remain in effect until a Designating Party agrees otherwise
             24 in writing or a court order otherwise directs. Final disposition shall be deemed to be the
             25 later of (1) dismissal of all claims and defenses in this action, with or without prejudice;
             26 and (2) final judgment herein after the completion and exhaustion of all appeals,
             27 rehearings, remands, trials, or reviews of this action, including the time limits for filing
             28 any motions or applications for extension of time pursuant to applicable law.
086,&.3((/(5
                      1274557.1
 *$55(77//3                                                        4                 Case No. 8:20-cv-01554-JLS-KES
                                                     STIPULATED PROTECTIVE ORDER
         Case 8:20-cv-01554-JLS-KES Document 18 Filed 03/02/21 Page 5 of 19 Page ID #:143




                  1 5.            DESIGNATING PROTECTED MATERIAL
                  2               5.1   Exercise of Restraint and Care in Designating Material for Protection.
                  3 Each Party or Non-Party that designates information or items for protection under this
                  4 Order must take care to limit any such designation to specific material that qualifies
                  5 under the appropriate standards. The Designating Party must designate for protection
                  6 only those parts of material, documents, items, or oral or written communications that
                  7 qualify – so that other portions of the material, documents, items, or communications
                  8 for which protection is not warranted are not swept unjustifiably within the ambit of
                  9 this Order. Mass, indiscriminate, or routinized designations are prohibited.
             10 Designations that are shown to be clearly unjustified or that have been made for an
             11 improper purpose (e.g., to unnecessarily encumber or retard the case development
             12 process or to impose unnecessary expenses and burdens on other parties) may expose
             13 the Designating Party to sanctions. If it comes to a Designating Party’s attention that
             14 information or items that it designated for protection do not qualify for protection, that
             15 Designating Party must promptly notify all other Parties that it is withdrawing the
             16 mistaken designation.
             17                   5.2   Manner and Timing of Designations. Except as otherwise provided in this
             18 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
             19 ordered, Disclosure or Discovery Material that qualifies for protection under this Order
             20 must be clearly so designated before the material is disclosed or produced.
             21                   Designation in conformity with this Order requires:
             22                         (a)   for information in documentary form (e.g., paper or electronic
             23 documents, but excluding transcripts of depositions or other pretrial or trial
             24 proceedings), that the Producing Party affix the legend “CONFIDENTIAL Pursuant to
             25 Protective Order” to each page that contains protected material. If only a portion or
             26 portions of the material on a page qualifies for protection, the Producing Party also
             27 must clearly identify the protected portion(s) (e.g., by making appropriate markings in
             28 the margins).
086,&.3((/(5
                      1274557.1
 *$55(77//3                                                       5                  Case No. 8:20-cv-01554-JLS-KES
                                                    STIPULATED PROTECTIVE ORDER
         Case 8:20-cv-01554-JLS-KES Document 18 Filed 03/02/21 Page 6 of 19 Page ID #:144




                  1               A Party or Non-Party that makes original documents or materials available for
                  2 inspection need not designate them for protection until after the inspecting Party has
                  3 indicated which material it would like copied and produced. During the inspection and
                  4 before the designation, all of the material made available for inspection shall be deemed
                  5 “CONFIDENTIAL Pursuant to Protective Order”. After the inspecting Party has
                  6 identified the documents it wants copied and produced, the Producing Party must
                  7 determine which documents, or portions thereof, qualify for protection under this
                  8 Order. Then, before producing the specified documents, the Producing Party must affix
                  9 the “CONFIDENTIAL Pursuant to Protective Order” legend to each page that contains
             10 Protected Material. If only a portion or portions of the material on a page qualifies for
             11 protection, the Producing Party also must clearly identify the protected portion(s) (e.g.,
             12 by making appropriate markings in the margins).
             13                         (b)   for testimony given in deposition or in other pretrial or trial
             14 proceedings, that the Designating Party identify on the record, before the close of the
             15 deposition, hearing, or other proceeding, or by written notice to counsel for plaintiffs no
             16 later than thirty (30) days after receipt of the transcript of said deposition, hearing or
             17 other proceeding, all protected testimony. All testimony, regardless of whether
             18 designated              as    “CONFIDENTIAL”       on   the   record,    shall    be    treated    as
             19 “CONFIDENTIAL” until thirty (30) days after receipt of the transcript of said
             20 deposition by all parties. Certain depositions may, in their entirety, be designated
             21 “CONFIDENTIAL” prior to being taken because of the anticipated testimony.
             22 Furthermore, any document designated as “CONFIDENTIAL” shall maintain that
             23 designation and the protections afforded thereto if introduced or discussed during a
             24 deposition.
             25                         (c)   for information produced in some form other than documentary and
             26 for any other tangible items, that the Producing Party affix in a prominent place on the
             27 exterior of the container or containers in which the information or item is stored the
             28 legend “CONFIDENTIAL Pursuant to Protective Order” and/or alter the file name of
086,&.3((/(5
                      1274557.1
 *$55(77//3                                                      6                   Case No. 8:20-cv-01554-JLS-KES
                                                    STIPULATED PROTECTIVE ORDER
         Case 8:20-cv-01554-JLS-KES Document 18 Filed 03/02/21 Page 7 of 19 Page ID #:145




                  1 the native ESI to include “Conf.” and shall inform all recipients in writing of the
                  2 designation at the time that the ESI is produced. If only a portion or portions of the
                  3 information or item warrant protection, the Producing Party, to the extent practicable,
                  4 shall identify the protected portion(s).
                  5               5.3   Inadvertent Failures to Designate.   If corrected, an inadvertent or
                  6 unintentional failure to designate qualified information or items does not, standing
                  7 alone, waive the Designating Party’s right to secure protection under this Order for such
                  8 material. Upon timely correction of a designation, the Receiving Party must make
                  9 reasonable efforts to assure that the material is treated in accordance with the provisions
             10 of this Order.
             11 6.                CHALLENGING CONFIDENTIALITY DESIGNATIONS
             12                   6.1   Timing of Challenges.    Any Party or Non-Party may challenge a
             13 designation of confidentiality at any time. Unless a prompt challenge to a Designating
             14 Party’s confidentiality designation is necessary to avoid foreseeable, substantial
             15 unfairness, unnecessary economic burdens, or a significant disruption or delay of the
             16 litigation, a Party does not waive its right to challenge a confidentiality designation by
             17 electing not to mount a challenge promptly after the original designation is disclosed.
             18                   6.2   Meet and Confer. The Challenging Party shall initiate the dispute
             19 resolution process by providing written notice of each designation it is challenging and
             20 describing the basis for each challenge. To avoid ambiguity as to whether a challenge
             21 has been made, the written notice must recite that the challenge to confidentiality is
             22 being made in accordance with this specific paragraph of the Protective Order. The
             23 parties shall attempt to resolve each challenge in good faith and must begin the process
             24 by conferring directly (in voice to voice dialogue; other forms of communication are
             25 not sufficient) within 14 days of the date of service of notice. In conferring, the
             26 Challenging Party must explain the basis for its belief that the confidentiality
             27 designation was not proper and must give the Designating Party a reasonable
             28 opportunity to review the designated material, to reconsider the circumstances, and, if
086,&.3((/(5
                      1274557.1
 *$55(77//3                                                     7                Case No. 8:20-cv-01554-JLS-KES
                                                   STIPULATED PROTECTIVE ORDER
         Case 8:20-cv-01554-JLS-KES Document 18 Filed 03/02/21 Page 8 of 19 Page ID #:146




                  1 no change in designation is offered, to explain the basis for the chosen designation. A
                  2 Challenging Party may proceed to the next stage of the challenge process only if it has
                  3 engaged in this meet and confer process first or establishes that the Designating Party is
                  4 unwilling to participate in the meet and confer process in a timely manner.
                  5               6.3   Judicial Intervention. If the Parties cannot resolve a challenge without
                  6 court intervention, the Designating Party shall file and serve a motion to retain
                  7 confidentiality at a time that is consistent with the Court’s Scheduling Order entered
                  8 October 26, 2020, under Civil Local Rule 79-7 within 21 days of the initial notice of
                  9 the initial notice of challenge or within 14 days of the parties agreeing that the meet and
             10 confer process will not resolve their dispute, whichever is earlier. Each such motion
             11 must be accompanied by a competent declaration affirming that the movant has
             12 complied with the meet and confer requirements imposed in the preceding paragraph.
             13 Failure by the Designating Party to make such a motion including the required
             14 declaration within 21 days (or 14 days, if applicable) shall automatically waive the
             15 confidentiality designation for each challenged designation. In addition, the
             16 Challenging Party may file a motion challenging a confidentiality designation at any
             17 time if there is good cause for doing so, including a challenge to the designation of a
             18 deposition transcript or any portions thereof. Any motion brought pursuant to this
             19 provision must be accompanied by a competent declaration affirming that the movant
             20 has complied with the meet and confer requirements imposed by the preceding
             21 paragraph.
             22                   The burden of persuasion in any such challenge proceeding shall be on the
             23 Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
             24 to harass or impose unnecessary expenses and burdens on other parties) may expose the
             25 Challenging Party to sanctions. Unless the Designating Party has waived the
             26 confidentiality designation by failing to file a motion to retain confidentiality as
             27 described above, all parties shall continue to afford the material in question the level of
             28 protection to which it is entitled under the Producing Party’s designation until the court
086,&.3((/(5
                      1274557.1
 *$55(77//3                                                      8                  Case No. 8:20-cv-01554-JLS-KES
                                                    STIPULATED PROTECTIVE ORDER
         Case 8:20-cv-01554-JLS-KES Document 18 Filed 03/02/21 Page 9 of 19 Page ID #:147




                  1 rules on the challenge.
                  2 7.            ACCESS TO AND USE OF PROTECTED MATERIAL
                  3               7.1   Basic Principles. A Receiving Party may use Protected Material that is
                  4 disclosed or produced by another Party or by a Non-Party in connection with this case
                  5 only for prosecuting, defending, or attempting to settle this litigation. Such Protected
                  6 Material may be disclosed only to the categories of persons and under the conditions
                  7 described in this Order. Protected Material must be stored and maintained by a
                  8 Receiving Party at a location and in a secure manner that ensures that access is limited
                  9 to the persons authorized under this Order.
             10                   7.2   Final Disposition. Nothing in this Protective Order disallows State Farm's
             11 from:
             12                         (a)   complying with any state or federal law or regulation, including
             13 reporting of information to a regulator or government entity as permitted and/or
             14 required by applicable state and federal law;
             15                         (b)   adding information discovered that is relevant to a claim to the
             16 relevant electronic record in its electronic claim system;
             17                         (c)   disclosing evidence of a crime or fraud; retaining information
             18 necessary to meet mandated retention requirements; or,
             19                         (d)   retaining copies of Protected Information that may exists on back-up
             20 media or other computer or archive storage not regularly accessed by business users in
             21 the ordinary course provided that should a copy of the Confidential Information be
             22 accessed it will not be used for a purpose inconsistent with this Order.
             23                   7.3   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
             24 ordered by the court or permitted in writing by the Designating Party, a Receiving Party
             25 may disclose any information or item designated “CONFIDENTIAL” only to:
             26                         (a)   the Receiving Party’s Outside Counsel of Record in this action, as
             27 well as employees of said Outside Counsel of Record to whom it is reasonably
             28 necessary to disclose the information for this litigation;
086,&.3((/(5
                      1274557.1
 *$55(77//3                                                       9                  Case No. 8:20-cv-01554-JLS-KES
                                                    STIPULATED PROTECTIVE ORDER
         Case 8:20-cv-01554-JLS-KES Document 18 Filed 03/02/21 Page 10 of 19 Page ID #:148




                  1                     (b)    the officers, directors, and employees (including House Counsel) of
                  2 the Receiving Party to whom disclosure is reasonably necessary for this litigation;
                  3                     (c)    Experts (as defined in this Order) of the Receiving Party to whom
                  4 disclosure is reasonably necessary for this litigation and who have signed the
                  5 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                  6                     (d)    the court and its personnel;
                  7                     (e)    court reporters and their staff, professional jury or trial consultants,
                  8 mock jurors, and Professional Vendors to whom disclosure is reasonably necessary for
                  9 this litigation and who have signed the “Acknowledgment and Agreement to Be
             10 Bound” (Exhibit A);
             11                         (f)    during their depositions, witnesses in the action to whom disclosure
             12 is reasonably necessary and who have signed the “Acknowledgment and Agreement to
             13 Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by
             14 the court. Pages of transcribed deposition testimony or exhibits to depositions that
             15 reveal Protected Material must be separately bound by the court reporter and may not
             16 be disclosed to anyone except as permitted under this Stipulated Protective Order.
             17                         (g)    the author or recipient of a document containing the information or a
             18 custodian or other person who otherwise lawfully possessed or knew the information.
             19                         (h)    law enforcement officers, and/or other government agencies, as
             20 permitted or required by applicable state and federal law.
             21                         (i)    a jury involved in litigation concerning the claims and any defenses
             22 to any claims in this lawsuit.
             23                         (j)    anyone as otherwise required by law.
             24                         (k)    as authorized by the Parties’ specifically.
             25 8.                PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
             26                   IN OTHER LITIGATION
             27                   If a Party is served with a subpoena or a court order issued in other litigation that
             28 compels disclosure of any information or items designated in this action as
086,&.3((/(5
                      1274557.1
 *$55(77//3                                                         10                   Case No. 8:20-cv-01554-JLS-KES
                                                      STIPULATED PROTECTIVE ORDER
         Case 8:20-cv-01554-JLS-KES Document 18 Filed 03/02/21 Page 11 of 19 Page ID #:149




                  1 “CONFIDENTIAL,” that Party must:
                  2                     (a)    promptly notify in writing the Designating Party. Such notification
                  3 shall include a copy of the subpoena or court order;
                  4                     (b)    promptly notify in writing the party who caused the subpoena or
                  5 order to issue in the other litigation that some or all of the material covered by the
                  6 subpoena or order is subject to this Protective Order. Such notification shall include a
                  7 copy of this Stipulated Protective Order; and
                  8                     (c)    cooperate with respect to all reasonable procedures sought to be
                  9 pursued by the Designating Party whose Protected Material may be affected.
             10                   If the Designating Party timely seeks a protective order, the Party served with the
             11 subpoena or court order shall not produce any information designated in this action as
             12 “CONFIDENTIAL” before a determination by the court from which the subpoena or
             13 order issued, unless the Party has obtained the Designating Party’s permission. The
             14 Designating Party shall bear the burden and expense of seeking protection in that court
             15 of its confidential material – and nothing in these provisions should be construed as
             16 authorizing or encouraging a Receiving Party in this action to disobey a lawful directive
             17 from another court.
             18 9.                A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
             19                   PRODUCED IN THIS LITIGATION
             20                         (a)    The terms of this Order are applicable to information produced by a
             21 Non-Party in this action and designated as “CONFIDENTIAL.” Such information
             22 produced by Non-Parties in connection with this litigation is protected by the remedies
             23 and relief provided by this Order. Nothing in these provisions should be construed as
             24 prohibiting a Non-Party from seeking additional protections.
             25                         (b)    In the event that a Party is required, by a valid discovery request, to
             26 produce a Non-Party’s confidential information in its possession, and the Party is
             27 subject to an agreement with the Non-Party not to produce the Non-Party’s confidential
             28 information, then the Party shall:
086,&.3((/(5
                      1274557.1
 *$55(77//3                                                        11                   Case No. 8:20-cv-01554-JLS-KES
                                                     STIPULATED PROTECTIVE ORDER
         Case 8:20-cv-01554-JLS-KES Document 18 Filed 03/02/21 Page 12 of 19 Page ID #:150




                  1                            (1)   promptly notify in writing the Requesting Party and the Non-
                  2 Party that some or all of the information requested is subject to a confidentiality
                  3 agreement with a Non-Party;
                  4
                                               (2)   promptly provide the Non-Party with a copy of the Stipulated
                  5
                      Protective Order in this litigation, the relevant discovery request(s), and a reasonably
                  6
                      specific description of the information requested; and
                  7
                  8                            (3)   make the information requested available for inspection by
                  9 the Non-Party.
             10                         (c)    If the Non-Party fails to object or seek a protective order from this
             11 court within 14 days of receiving the notice and accompanying information, the
             12 Receiving Party may produce the Non-Party’s confidential information responsive to
             13 the discovery request. If the Non-Party timely seeks a protective order, the Receiving
             14 Party shall not produce any information in its possession or control that is subject to the
             15 confidentiality agreement with the Non-Party before a determination by the court.
             16 Absent a court order to the contrary, the Non-Party shall bear the burden and expense of
             17 seeking protection in this court of its Protected Material.
             18 10.               UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
             19                   If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
             20 Protected Material to any person or in any circumstance not authorized under this
             21 Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
             22 the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
             23 all unauthorized copies of the Protected Material, (c) inform the person or persons to
             24 whom unauthorized disclosures were made of all the terms of this Order, and (d)
             25 request such person or persons to execute the “Acknowledgment and Agreement to Be
             26 Bound” that is attached hereto as Exhibit A.
             27
             28
086,&.3((/(5
                      1274557.1
 *$55(77//3                                                        12                 Case No. 8:20-cv-01554-JLS-KES
                                                     STIPULATED PROTECTIVE ORDER
         Case 8:20-cv-01554-JLS-KES Document 18 Filed 03/02/21 Page 13 of 19 Page ID #:151




                  1 11.           MISCELLANEOUS
                  2               11.1 Right to Further Relief. Nothing in this Order abridges the right of any
                  3 person to seek its modification by the court in the future.
                  4               11.2 Right to Assert Other Objections. By stipulating to the entry of this
                  5 Protective Order no Party waives any right it otherwise would have to object to
                  6 disclosing or producing any information or item on any ground not addressed in this
                  7 Stipulated Protective Order. Similarly, no Party waives any right to object on any
                  8 ground to use in evidence of any of the material covered by this Protective Order.
                  9               11.3 Filing Protected Material. Without written permission from the
             10 Designating Party or a court order secured after appropriate notice to all interested
             11 persons, a Party may not file in the public record in this action any Protected Material.
             12 A Party that seeks to file under seal any Protected Material must comply with Civil
             13 Local Rule Civil Local Rule 79-5. Protected Material may only be filed under seal
             14 pursuant to a court order authorizing the sealing of the specific Protected Material at
             15 issue. Pursuant to Civil Local Rule Civil Local Rule 79-5, a sealing order will issue
             16 only upon a request establishing that the Protected Material at issue is privileged,
             17 protectable as a trade secret, or otherwise entitled to protection under the law. If a
             18 Receiving Party's request to file Protected Material under seal pursuant to Civil Local
             19 Rule Civil Local Rule 79-5 is denied by the court, then the Receiving Party may file the
             20 information in the public record pursuant to Civil Local Rule Civil Local Rule 79-5
             21 unless otherwise instructed by the court.
             22 12.               FINAL DISPOSITION
             23                   Subject to paragraph 7.2 above, within 60 days after the final disposition of this
             24 action, as defined in paragraph 4, the Plaintiff must return all Protected Material to
             25 State Farm General Insurance Company or destroy such material. As used in this
             26 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
             27 summaries, and any other format reproducing or capturing any of the Protected
             28 Material. Whether the Protected Material is returned or destroyed, Plaintiff must submit
086,&.3((/(5
                      1274557.1
 *$55(77//3                                                        13                  Case No. 8:20-cv-01554-JLS-KES
                                                     STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01554-JLS-KES Document 18 Filed 03/02/21 Page 14 of 19 Page ID #:152
         Case 8:20-cv-01554-JLS-KES Document 18 Filed 03/02/21 Page 15 of 19 Page ID #:153




                  1 a written certification to State Farm General Insurance Company by the 60 day deadline
                  2 that (1) identifies (by category, where appropriate) all the Protected Material that was
                  3 returned or destroyed and (2) affirms that the Plaintiff has not retained any copies,
                  4 abstracts, compilations, summaries or any other format reproducing or capturing any of
                  5 the Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
                  6 archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
                  7 legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
                  8 work product, and consultant and expert work product, even if such materials contain
                  9 Protected Material. Any such archival copies that contain or constitute Protected
             10 Material remain subject to this Protective Order as set forth in Section 4 (DURATION).
             11
             12 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
             13
             14 Dated: February _____, 2021                RICHARDS LAW FIRM, APLC
             15
             16
                                                           By:
             17
                                                                 John T. Richards
             18                                                  Evan Willis
                                                                 Attorneys for Plaintiffs
             19                                                  JOHN STANALAND, an individual;
                                                                 RACHEL STANALAND, an individual
             20
             21
                     DATED: February 24, 2021              MUSICK, PEELER & GARRETT LLP
             22
             23
             24                                            By:
             25                                                  Steven J. Elie
                                                                 Juan A. Torres
             26                                                  Attorneys for Defendant
                                                                 STATE FARM GENERAL INSURANCE
             27                                                  COMPANY
             28
086,&.3((/(5
                     1274557.1
 *$55(77//3                                                   14                 Case No. 8:20-cv-01554-JLS-KES
                                               STIPULATED PROTECTIVE ORDER
         Case 8:20-cv-01554-JLS-KES Document 18 Filed 03/02/21 Page 16 of 19 Page ID #:154




                  1                                      EXHIBIT A
                  2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                  3 I,       _____________________________          [print   or   type    full    name],      of
                  4 _________________ [print or type full address], declare under penalty of perjury that I
                  5 have read in its entirety and understand the Stipulated Protective Order that was issued
                  6 by the United States District Court for the Central District of the Southern Division on
                  7 __________________[date] in the case of JOHN STANALAND, AN INDIVIDUAL;
                  8 RACHEL STANALAND, AN INDIVIDUAL, vs. STATE FARM GENERAL
                  9 INSURANCE COMPANY; Case No. 8:20-cv-01554-JLS-KES. I agree to comply with
             10 and to be bound by all the terms of this Stipulated Protective Order and I understand
             11 and acknowledge that failure to so comply could expose me to sanctions and
             12 punishment in the nature of contempt. I solemnly promise that I will not disclose in any
             13 manner any information or item that is subject to this Stipulated Protective Order to any
             14 person or entity except in strict compliance with the provisions of this Order.
             15 I further agree to submit to the jurisdiction of the United States District Court for the
             16 Central District of the Southern Division for the purpose of enforcing the terms of this
             17 Stipulated Protective Order, even if such enforcement proceedings occur after
             18 termination of this action.
             19 / / /
             20 / / /
             21 / / /
             22 / / /
             23 / / /
             24 / / /
             25 / / /
             26 / / /
             27 / / /
             28 / / /
086,&.3((/(5
                      1274557.1
 *$55(77//3                                                 15                  Case No. 8:20-cv-01554-JLS-KES
                                              STIPULATED PROTECTIVE ORDER
         Case 8:20-cv-01554-JLS-KES Document 18 Filed 03/02/21 Page 17 of 19 Page ID #:155




                  1 I hereby appoint __________________________ [print or type full name] of
                  2 _______________________________________ [print or type full address and
                  3 telephone number] as my __________________ agent for service of process in
                  4 connection with this action or any proceedings related to enforcement of this Stipulated
                  5 Protective Order.
                  6
                  7 Date: __________________________
                  8
                  9 City and State where sworn and signed: _________________________________
             10
             11
             12 Printed name: _______________________________
             13
             14 Signature: __________________________________
             15
             16
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28
086,&.3((/(5
                      1274557.1
 *$55(77//3                                                 16                 Case No. 8:20-cv-01554-JLS-KES
                                              STIPULATED PROTECTIVE ORDER
         Case 8:20-cv-01554-JLS-KES Document 18 Filed 03/02/21 Page 18 of 19 Page ID #:156




                  1
                  2
                  3
                  4
                  5
                  6
                  7
                  8                              UNITED STATES DISTRICT COURT
                  9                            CENTRAL DISTRICT OF CALIFORNIA
             10                                       SOUTHERN DIVISION
             11
             12 JOHN STANALAND, et al.,                            CASE No. 8:20-cv-01554-JLS-KES
             13                         Plaintiffs,                [PROPOSED] ORDER
                                                                   REGARDING STIPULATED
             14                   vs.                              PROTECTIVE ORDER
             15 STATE FARM GENERAL            HONORABLE KAREN E. SCOTT
                INSURANCE COMPANY; and DOES 1
             16 through 20, inclusive,
                                              (Filed concurrently with Stipulated
             17              Defendants.      Protective Order)
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28
086,&.3((/(5
                      1274570.1
 *$55(77//3                                               1              Case No. 8:20-cv-01554-JLS-KES
                                   [PROPOSED] ORDER REGARDING STIPULATED PROTECTIVE ORDER
         Case 8:20-cv-01554-JLS-KES Document 18 Filed 03/02/21 Page 19 of 19 Page ID #:157




                  1                                   [PROPOSED] ORDER
                  2 PURSUANT TO STIPULATION, IT IS SO ORDERED.
                  3
                                  March ___,
                  4 DATED: _____________ 02 2021
                  5
                  6
                                                              HONORAB
                                                                    A LE KAREN E. SCOTT
                                                               ONORABLE
                  7                                           UNITED STATES MAGISTRATE JUDGE
                  8
                  9
             10
             11
             12
             13
             14
             15
             16
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28
086,&.3((/(5
                      1274570.1
 *$55(77//3                                              2              Case No. 8:20-cv-01554-JLS-KES
                                  [PROPOSED] ORDER REGARDING STIPULATED PROTECTIVE ORDER
